DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a final office action. 
Claims [1-20] are currently pending and have been examined on their merits. 
Claims 1, 8, 12, 15, and 17-19 have been amended see REMARKS February 05, 2021
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Claims 1-7 recite a method (i.e. a series of steps), claims 8-14 recite a computing system (i.e. a machine such as a concrete thing, consisting of parts, or of certain devices and combination of devices), and claims 15-20 recite a computer program product and therefore each claim falls within one of the four statutory categories. 

Step 2A prong 1 (Is a judicial exception recited?): 
The representative claims 1, 8, and 15 recites:  detecting, a change in condition of one or more tools, by monitoring for a new software requirement and a pattern of defects assigned to a team member; retrieving, educational content relevant the change in condition; calculating, a skill gap of the team member associated with the change in condition, by comparing an existing educational training received by the team member relevant to the educational category with the educational content retrieved in response to identifying the change in condition; and building, a custom education plan to resolve the skill gap of the team member, in response to an automatic detecting of the change of condition.
The claims recite a mental process and a certain method of organizing human activity. Before computers it would have been obvious for a person to mentally recognize the types of skills employees receive through routine training and realize that a new development in the industry would lead to a need for those employees to undergo further training to develop the newly required skills. Such as in a software development company if there is an update to a programing language such as Java a manager would be able to make that cognitive decision to create or update an education plan for employees to receive the updated skills. Additionally, it would be possible for a person to mentally determine a change in new software requirements and a pattern in occurring defects to determine a change in a software environment has occurred and therefore, employees need new training. This process would also be considered a method of organizing human activity as it relates to tracking or organizing information (i.e. tracking the training and skills received by employees and developing a training plan based on any missing required skills). Such as managing the interactions 
Step 2A Prong 2 (Is the exception integrated into a practical application?): The claims additionally recite; 
Claim 1: A processor of a computing system, a software development lifecycle management system coupled to the computing system, a requirements system and a defect tracking system, from an educational content database coupled to the computing system, over a network.
Claim 8: A computing system comprising: a processor; a memory device coupled to the processor, and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method, a processor of a computing system, a software development lifecycle management system coupled to the computing system, a requirements system and a defect tracking system, from an educational content database coupled to the computing system, over a network.
Claim 15: A computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method, a processor of a computing system, a software development lifecycle management system coupled to the computing system, a requirements system and a defect tracking 
However, the limitations merely amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). Furthermore, a method for transmitting, receiving, and processing information does not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Additionally, the elements of a software management lifecycle system, a requirements system, and a defect tracking system are directed to merely reciting insignificant extra-solution activity. As the claims recite limitations that are not nominally or tangentially related to the invention as well as limitations that amount to necessary data gathering and outputting. As the additional elements recite gathering information about the change in a working environment to be used in determining a change in a working environment (see MPEP 2106.05(g)). Accordingly, the additional 

The dependent claims 2-7, 9-14, and 16-20 further narrow the abstract idea recited in the independent claims 1, 8, and 15 and are therefore directed towards the same abstract idea. 

Step 2B (Does the claim recite additional elements that amount to significantly more that the judicial exception?): As discussed above, the additional imitations amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h). See reasoning for Step 2A prong 2. It is well- understood, routine, and conventional to have an organization, particularly a software development company, to manage and maintain the skills and knowledge their employees have in respect to industry standards and strive to develop methods for them to stay up-to-date. Knowledge management is a way for organizations to gain competitive advantage, improve their employees’ comprehension, and supports an organization’s adaptation and survival. Knowledge management involves analysis of available and required knowledge assets and subsequent planning and control of actions to develop the assets. (see Rus, Ioana, Mikael Lindvall, and S. Sinha. "Knowledge management in software engineering." IEEE software 19.3 (2002): Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). See MPEP 2106.05(d) as well as USPTO Memorandum: Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (April 19, 2018). It is also clear the recited claims would be well understood, routine, and conventional to one of ordinary skill in the art to prevent leaks of private information over a social network (see specification [0002-0003]). And the following court cases (See MPEP 2106.05(d). Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 

The dependent claims 2-7, 9-14, and 16-20 further narrow the abstract idea recited in the independent claims 1, 8, and 15 and are therefore directed towards the same abstract idea. 

Claims 2-4, 7, 9-11, 14, 16-17, and 20 are directed to further narrowing the abstract idea of determining educational content to create an educational plan for a team member.
Claims 5-6, 12-13 and 17-18 are directed to further narrowing the abstract idea of determining a skill gap of a user based on changes to a working environment.

The dependent claims 2-7, 9-14, and 16-20 do not recite any additional elements that have not been discussed above.

Therefore, claims 1-20 are rejected under U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over D’Elena (US 2003/0182178) in view of Chen (US 2006/0190922) further in view of Pennington (US 2010/0233663). 
Claims 1, 8, and 15: D’Elena discloses (claim 1) a method comprising: (Claim 8) a computing system, comprising: a processor, a memory device coupled to the processor, and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method comprising: (Claim 15) a computer program product, comprising a computer readable hardware storage device storing a computer readable program code, the computer readable program code comprising an algorithm that when executed by a computer processor of a computing system implements a method comprising: Retrieving, by the processor, educational content relevant the change in condition from an educational content database coupled to the computing system, over a network (Paragraph [0010-0012]; [0095-0097]; [0100-0105]; Figs. 10 and 11, skill acquisition requirements for an employee are determined by comparing job roles and employee skill profiles. Skill map window includes five main areas which are description, proficiencies, education, mentoring, and other. Description describes the skill to be developed, such as “support data mining activities.” Proficiencies includes a list of what an employee should be proficient. Ways to obtain proficiency of a particular skill are included in education, mentoring, and other. Other includes other methods for an employee to acquire a skill (educational content). Fig. 10, is a flowchart showing steps taken in identifying and sending skill development options. Processing commences whereupon a first skill requirement (condition) is retrieved from skill deployment store. Training store (educational content database) may include information corresponding to skill development). And building, by the processor, a custom education plan to resolve the skill gap of the team member, in response to an automatic detecting of the change in condition (Paragraph [0010-0013]; [0096-0106] skill acquisition requirements for an employee are determined by comparing job roles and employee skill profiles. Job roles includes codified skills and correspond to an organization’s business needs. Employee skill profiles include skills corresponding to an employee’s capabilities. The employee skill profiles are compared with job roles to determine the required skills for the employee to develop. Skill maps are generated which correspond to the skill to be developed. The education, mentoring, and other sections of the skill map includes ways to obtain proficiency of the corresponding skill. An employee reviews and selects one or more skill development activity options corresponding to his work routine and learning 
However, D’Elena does not disclose detecting, by a processor of a computing system, a change in condition of one or more tools of a software development lifecycle management system coupled to the computing system, by monitoring a requirements system and a defect tracking system for a new software requirement and a pattern of defects assigned to a team member. Calculating, by the processor, a skill gap of the team member associated with the change in condition, by comparing an existing educational training received by the team member relevant to the educational category with the educational content retrieved in response to identifying the change in condition.
In the same field of endeavor of determining updates to the job roles of employees Chen teaches detecting, by a processor of a computing system, a change in condition of one or more tools of a software development lifecycle management system coupled to the computing system, by monitoring a requirements system and a defect tracking system for a new software requirement and a pattern of defects assigned to a team member (Paragraph [0020-0023]; [0028-0029]; [0032]; Figs. 1 and 4, the invention is a system and method for managing and tracking software development lifecycle using a 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system taught by D’Elena of determining a skill for a job has been updated and requires employees to receive further training, for example an organization may be in the java software business and 
In the same field of endeavor developing a training plan to reduce employee skill gap Pennington teaches calculating, by the processor, a skill gap of a team member associated with the change in condition, by comparing an existing educational training received by the team member relevant to the educational category with the educational content retrieved in response to identifying the change in condition (Paragraph [0015]; [0068-0076]; Figs. 2, 3, and 6, the skills competency system supports change management by adapting job and competency profiles and training curriculum based on changes to the goals and objectives articulated by an organization. For example, when the organization modifies the operating model, goals, and objectives, the skills competency 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of analyzing employee skill gaps compared to required job skills and developing educational programs to reduce those skill gaps as disclosed by D’Elena with the system of calculating a skill gap of a team member associated with the working environment, by comparing an existing educational training received by the team member with the educational content retrieved in response to identifying the change in condition as taught by 
Claims 2 and 9: Modified D’Elena discloses the method as per claim 1 and the computing system as per claim 8. D’Elena further discloses wherein the retrieving includes analyzing, by the processor, the change in condition to extract one or more keywords that are used to determine the educational category that correlates to the change in condition (Paragraph [0055-0056]; [0082-0084]; Figs. 3B and 7, a template defines the internal structure and a general skill definition for a specified job role. Functional skills in application program job role includes two types, general skills and specialized skills. For example a general skill for an application programmer may be “algorithm design” and a specialized skill may be based on a specific programming language, such as “C++.” Fig. 7 is a diagram showing dynamic delivery of a new skill to an employee population. In many industries, the knowledge domain rapidly evolves and skills are constantly refreshed to remain competitive. The job role structure allows dynamic reconfiguration of job roles so business may quickly react to industry changes. For example, current service offering may be offering support for Java and the added service to support Java “Swing.” A skill corresponding to the new service is defined. Using the example the new skill may be “understand Java Swing”).
Claims 3 and 10: Modified D’Elena discloses the method as per claim 2 and the computing system as per claim 9. D’Elena further discloses wherein the keywords are determined from tags, content analysis of critical words, headlines, descriptions, and structured fields of data entry (Paragraph [0038-0042]; [0055-0056]; [0082-0084]; Figs. 3B, and 7, skill profiles incorporate skills with employee’s capabilities. Skill profile may include a level of proficiency for individual skills. A template defines the internal structure and a general skill definition (description) for a specified job role. Functional skills in application program job role includes two types, general skills and specialized skills (structured fields of data entry). For example a general skill for an application programmer may be “algorithm design” (tag) and a specialized skill may be based on a specific programming language, such as “C++.” Fig. 7 is a diagram showing dynamic delivery of a new skill to an employee population. In many industries, the knowledge domain rapidly evolves and skills are constantly refreshed to remain competitive. The job role structure allows dynamic reconfiguration of job roles so business may quickly react to industry changes. For example, current service offering may be offering support for Java and the added service to support Java “Swing.” A skill corresponding to the new service is defined. Using the example the new skill may be “understand Java Swing” (example of critical words)).
Claims 4, 11, and 17: Modified D’Elena discloses the method as per claim 1, the computing system as per claim 8, and the computer program product as per claim 15. D’Elena further discloses classifying, by the processor, the educational content by a role of the team member, wherein the custom education plan filters the educational content to provide the user with educational content relevant to the role of the team member (Paragraph [0010-0012]; [0040-0044] skill acquisition requirements for an employee are determined by comparing job roles and employee skill profiles. Job roles included codified skills and correspond to an organization’s business needs. Employee skill 
Claims 5, 12, and 18: Modified D’Elena discloses the method as per claim 1, the computing system as per claim 8, and the computer program product as per claim 15. D’Elena further discloses wherein the calculating the skill gap comprises accessing a personal data management system maintaining records of the (Claims 12 and 18: software development team) team members and analyzing the existing educational training to determine a current skill level of the team member (Paragraph [0013]; [0038-0039]; [0107-0111]; Fig. 12, skill profile may include levels of proficiency for individual skills (i.e. acquired, applied, mastered, etc.). A skill assessment may be conducted using employee’s performance relative to a recent job assignment. The resultant skill assessment is incorporated into employee’s skill profile (record). Skill assessments may 
Claims 6, 13, and 19: Modified D’Elena discloses the method as per claim 1, the computing system as per claim 8, and the computer program product as per claim 15. D’Elena further discloses wherein the change of condition includes a new requirement, and a role change (Claim 6: within the working environment) (Claim 19: within a software development team) (Paragraph [0040-0042] job roles and skill profiles may be used to gauge an organization’s ability to deliver new services or bid on new opportunities. For example, an organization may have the opportunity to big on an information technology infrastructure contract that requires java application program (change in working environment). Additionally, job roles and skill profiles may be used to determine which employees need to develop a new skill. For example, an organization may be in the java software business and may require each programmer to understand a new aspect of java language, such as “Java Swing.” The new skill is added to the programmer job role (new requirement). Each programmer’s skill profile is compared with the amended job role (role change) to determine which employees require new skill development).
However, D’Elena does not disclose wherein the change of condition includes a pattern and an addition of a new team member (Claim 19: a software development team).
In the same field of endeavor developing a training plan to reduce employee skill gap Pennington teaches wherein the change of condition includes a pattern and an addition of a new team member (Claim 19: to the software development team) (Paragraph [0014] the skills competency system provides a way to establish a standard competency model and job framework for the organization’s workforce. The standard competency model and job framework provide a consistent way to describe a job and the roles of the job, and provide employees a line of sight for career development (pattern). The skills competency system supports knowledge transfer between experts and new hires (new team member) and may be used as an integral component to learning, development, and knowledge programs for an organization, by identifying core training content for the workforce).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of analyzing employee skill gaps compared to required job skills and developing educational programs to reduce those skill gaps as disclosed by D’Elena with the system of a change of condition including a pattern and an addition of a new team member as taught by Pennington (Pennington [0014]). With the motivation of quickly assessing an organization’s workforce and generating a transformation roadmap, including relevant educational content to increase their ability to achieve targeted goals and objectives (Pennington [0003-0004]).
Claim 16: Modified D’Elena discloses the computer program product as per claim 15. D’Elena further discloses wherein the retrieving includes analyzing, by the processor, the change in condition to extract one or more keywords that are used to determine the educational category that correlates to the change in condition (Paragraph [0055-0056]; [0082-0084]; Figs. 3B and 7, a template defines the internal structure and a general skill definition for a specified job role. Functional skills in application program job role includes two types, general skills and specialized skills. For example a general skill for an application programmer may be “algorithm design” and a specialized skill may be based on a specific programming language, such as “C++.” Fig. 7 is a diagram showing dynamic delivery of a new skill to an employee population. In many industries, the knowledge domain rapidly evolves and skills are constantly refreshed to remain competitive. The job role structure allows dynamic reconfiguration of job roles so business may quickly react to industry changes. For example, current service offering may be offering support for Java and the added service to support Java “Swing.” A skill corresponding to the new service is defined. Using the example the new skill may be “understand Java Swing”). Sherein the keywords are determined from tags, content analysis of critical words, headlines, descriptions, and structured fields of data entry (Paragraph [0038-0042]; [0055-0056]; [0082-0084]; Figs. 3B, and 7, skill profiles incorporate skills with employee’s capabilities. Skill profile may include a level of proficiency for individual skills. A template defines the internal structure and a general skill definition (description) for a specified job role. Functional skills in application program job role includes two types, general skills and specialized skills (structured fields of data entry). For example a general skill for an application programmer may be .

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D’Elena (US 2003/0182178) in view of Chen (US 2006/0190922) further in view of Pennington (US 2010/0233663) further in view of Gilbert (US 2001/0011280). 
Claims 7, 14, and 20: Modified D’Elena discloses the method as per claim 1, the computing system as per claim 8, and the computer program product as per claim 15. However, D’Elena does not discloses further comprising: modifying, by the processor, the custom education plan over time based on feedback received from the team member and other team members that have utilized the custom education plan.
In the same field of endeavor of training employees Gilbert teaches further comprising: modifying, by the processor, the custom education plan over time based on feedback received from the team member and other team members that have utilized the custom education plan (Paragraph [0019-0021]; Fig. 1, the database may also store historical data collected during training sessions such 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of analyzing employee skill gaps compared to required job skills and developing educational programs to reduce those skill gaps as disclosed by D’Elena with the system of modifying the custom education plan over time based on feedback received from the team member as taught by Gilbert (Gilbert [0020]). With the motivation of helping to create effective training for an organization (Gilbert [0002]).
Therefore, Claim 1-20 are rejected under U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS February 05, 2021, with respect to with respect to the rejection of claims 1-20 under U.S.C. 101 have been fully considered and are not persuasive.
Applicant’s argues that the claims are not directed to a mental process as the claims recite a process of detecting defects and requirements in software development tools by monitoring those tools over a network and then automatically building an education program to properly adapt to the changes to the tools of the software development lifecycle. However, the examiner respectfully disagrees as the process of monitoring a tool or equipment or method used in a job role to determine a change in the Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016) and a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699. The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of "anonymous loan shopping", which was a concept that could be "performed by humans without a computer." 811 F.3d. at 1324, 117 USPQ2d at 1699. Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53. The examiner maintains that 
The applicant further argues that the claims recite the additional elements of a software development lifecycle system and an improvement to this system as the claimed invention recites an improvement to the quality of the software development. However, the examiner respectfully disagrees as the specification describes a method of improving “software development teams” and not a method for improving software development. The improvements recited are directed to identifying skill gaps in team members and implementing education programs to fill those gaps which is directed to a mental process. Furthermore, the additional elements of a software development lifecycle system is directed to insignificant extra solution activity as the limitations do not impose any meaningful limits on the claims that are nominally related to the invention additionally the limitations amount to mere data gathering and outputting. Examples the courts have found that recite insignificant extra-solution activity include:  Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);  Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93; Consulting and updating an activity Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and  Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential).
Applicant further argues that the independent claims equate to substantially more than the abstract idea. However, the examiner respectfully disagrees as the courts have identified similar cases that are directed to computer functions that are well-understood, routine, and conventional: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Therefore, as is disclosed analyzing a system for missing skills, creating training opportunities to fill those gaps, and displaying the results are not an improvement to a known technology or technical field but merely an abstract idea using a generic computer to perform well-understood routine, and conventional activities of a computer. Therefore, the examiner maintains the rejection under U.S.C. 101. 
Therefore, the Examiner maintains the rejection of claims 1, 8, and 15under U.S.C. 101.
The dependent claims 2-7, 9-14, and 16-20 are directed towards the representative claims 1, 8, and 15 and therefore also rejected under U.S.C. 101.
Applicant’s arguments, see REMARKS February 05, 2021, with respect to the rejection of claims 1-20 under U.S.C. 103, are moot because Applicant has amended the claims, which required further search and consideration. See above, ground(s) of rejection made in view of Claims (1, 8, and 15) being unpatentable over D’Elena (US 2003/0182178) in view of Chen (US 2006/0190922) further in view of Pennington (US 2010/0233663). However, where relevant, the Examiner will respond to Applicant’s arguments.
Claims 1, 8, and 15: Applicant argues that D’Elena in view of Pennington does not teach the amended claim limitations “detecting a change in condition of one or more tools of a software development lifecycle management system coupled to the computing system, by monitoring a requirements system and a defect tracking system for a new software requirement and a pattern of defects assigned to a team member.” However, the examiner has found that D’Elena does disclose a method of determining a change in a software environment of a job position such as introducing a new aspect to the programming language and determining new training that would be required to teach current employees the skills required to fill the skill gap created from the introduction of the new software (D’Elena [0041]). Which can be combined with the system of monitoring a 
Therefore, the examiner newly rejects the independent claims 1, 8, and 15 under U.S.C. 103.
The applicant argues that claims 2-7, 9-14, and 16-20 are allowable as being dependent on claims 1, 8, and 15 and are therefore, directed to the same rejection as the independent claims.
Therefore, claims 1-20 are newly rejected under U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Peretz (US 2008/0127089) Method for managing software lifecycle.
Bass (US 2003/0009742) Automated job training and performance tool.
Pouliot (US 2009/0100410) System and method for tracking software changes.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/COREY RUSS/Examiner, Art Unit 3629         
            
/RICHARD W. CRANDALL/Examiner, Art Unit 3689